        Case 1:08-cr-00424-CCC Document 404 Filed 06/23/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:08-CR-424
                                           :
             v.                            :   (Judge Conner)
                                           :
WILLIAM DAVENPORT (6),                     :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 23rd day of June, 2020, upon consideration of defendant

William Davenport’s motion (Doc. 395) for compassionate release and reduction of

sentence under 18 U.S.C. § 3582(c)(1)(A)(i), and for the reasons stated in the

accompanying memorandum of today’s date, it is hereby ORDERED that the

motion (Doc. 395) is DENIED.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
